Citation Nr: 0728456	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to re-open a previously denied claim of 
entitlement to service connection for a congenital atrial 
septal defect.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 10, 1967 to December 13, 1967.

Procedural history

The Board of Veterans' Appeals (the Board) denied the 
veteran's December 1976 claim for service connection for 
congenital atrial septal defect in an November 1981 decision.  

This case comes before the Board on appeal from a July 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma 
(the RO), which did not reopen the previously-denied claim of 
entitlement to service connection for congenital atrial 
septal defect.  


FINDINGS OF FACT

1.	In a November 1981 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
heart disorder.  

2.	Evidence submitted since the November 1981 Board decision 
is cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.	The November 1981 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.	New and material evidence has not been received, and the 
claim of entitlement to service connection for congenital 
atrial septal defect is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a congenital atrial septal defect, which he 
contends was aggravated due to military service. 

The Board denied the veteran's initial claim for service 
connection for a congenital atrial septal defect in an 
November 1981 decision.  The Board's decision is final.  See 
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2006).  
The veteran now seeks to reopen his claim.

The Board must determine whether new and material evidence 
has been received which is sufficient to reopen the 
previously-denied claim.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The Board will first discuss certain preliminary matters. The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal of whether the veteran submitted new and 
material evidence.

In the April 2005 VCAA letter, the veteran was informed that 
to establish entitlement to service connection, the evidence 
must show:

1.	You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease. 
2.	You have a current physical or mental disability 
shown by medical evidence.
3.	There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the April 2005 VCAA letter.

The veteran was further informed in the April 2005 VCAA 
letter that his previous claim for service connection for a 
congenital atrial septal defect was denied and that the 
decision was final.  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was informed:

To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.

In order to be considered material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim for congenital atrial septal defect was 
previously denied because service medical records 
revealed an acknowledged history of heart disease 
since age 11 or 12 with occasional extertional 
dyspnea and chest pains.  Therefore, the evidence 
you submit must relate to this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided the 
veteran complies with the requirements of Kent.

The April 2005 VCAA letter informed the veteran of the 
typical kinds of evidence that could be used to support the 
claim, such as medical records, a statement from his doctor, 
his statements and statements of others who could observe his 
symptoms.  These notices satisfy the VCAA obligation to 
inform a claimant of the evidence required to substantiate a 
claim.

The veteran was informed that VA would provide a medical 
examination, or get a medical opinion, if it is determined to 
be necessary to decide his claim.  The veteran was also 
informed that VA would obtain records such as records held by 
any Federal agency, and the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration, so long as he provided 
sufficient information to allow VA to obtain them.

The April 2005 letter told the veteran that VA would make 
reasonable efforts to get relevant records not held by any 
Federal agency, including records from State or local 
governments, private doctors and hospitals or current and 
former employers.  If the evidence was not in his possession, 
the veteran was required to give VA enough information so 
that VA could request the information from the person or 
agency that has it.  The veteran was informed that it was his 
responsibility to make sure [VA receives] all requested 
records that are not in the possession of a Federal 
department or agency.  [emphasis as in original] 
  
Finally, the April 2005 letter specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  In essence, the veteran 
was asked to "give us everything you've got," in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed congenital 
atrial septal defect.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date was not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service and 
the disability.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.

Because as discussed below the Board is denying the veteran's 
claim, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

In this case, it appears that the RO, although not 
specifically reopening the claim, in fact handled it on a de 
novo basis, to include full development of the evidentiary 
record.  Specifically, the RO has obtained the veteran's 
service medical records and post-service medical examination 
and treatment records.  The veteran has been accorded several 
VA medical examinations.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been provided with notice of his 
right to a hearing.  The Board notes that the veteran's 
representative has provided argument in support of the claim 
and in opposition to reconsideration of the Board's prior 
decision.

Accordingly, the Board will proceed to a decision.


Pertinent law and regulations 

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2005, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2006); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA's General Counsel, has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Factual background

The "old" evidence

At the time of the November 1981 Board decision, the evidence 
of record included service medical records, which indicate 
that the veteran complained of heart problems and was treated 
for atrial septal defect during military service.  A November 
1967 service medical examination report included the 
following findings:

According to the man's own statement . . .  he has had a 
known heart disease since the age of eleven or twelve.  
Surgical correction was suggested to the parents, but 
this was not done. . . .  He did not feel this condition 
was significant and only marked "shortness of breath" 
. . . at the time of enlistment 

The diagnosis was congenital heart disease, EPTE (existed 
prior to enlistment).  
The veteran was discharged from military service due to the 
heart defect.
The Medical Board specifically found that the pre-existing 
disability had not been aggravated by military service.

Also of record were post-service VA medical records, which 
indicated that the veteran reported a history of heart 
murmurs since infancy.  The atrial septal defect was repaired 
at a VA medical facility in December 1976.

The 1981 Board decision

In its November 9, 1981 decision, the Board denied the 
veteran's claim on the basis that he had a congenital or 
developmental defect for which service connection could not 
be granted by law. 

Newly submitted evidence

Subsequent to the November 1981 Board decision, the veteran 
submitted additional VA outpatient records.  These records 
consist of progress notes from the VA Medical Center in 
Muskogee, Oklahoma (the VAMC) which show evidence of repair 
of an atrial septal defect and VAMC outpatient treatment 
records in March, 2005 which show complaints of chest 
discomfort and shortness of breath with a diagnosis of chest 
pain.



Analysis

As mentioned above, congenital defects are not subject to 
service connection unless there is competent medical evidence 
that the condition was aggravated by military service.  

The additionally added medical reports merely document the 
veteran's history of heart problems.  The newly received 
evidence does not show that the veteran's heart disease is 
anything other than a congenital defect which was surgically 
repaired by VA in 1976.  Further, the additionally received 
evidence does not suggest that the veteran's congenital 
atrial septal defect was aggravated by his brief military 
service.  
These reports cannot be considered "new" in that they do 
not add any additional information to that which was already 
of record, namely that a congenital heart defect exists.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease does 
not constitute new and material evidence].  

The veteran stated, in connection with his current appeal, 
that his "heart condition . . . started while I was in boot 
camp . . . ."  See the veteran's March 2005 claim.  It is 
now well established that lay persons without medical 
training, such as the veteran, are not comment on medical 
matters such as date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

The Board additionally observes that the veteran's March 2005 
statement, in which he claimed that his heart problems 
started in boot camp, stands in stark contrast to first 
appeal to the Board in 1981, which was based strictly on a 
theory of aggravation.  Indeed, in his January 1981 
substantive appeal, he stated:  "I went into service and I 
was discharged due to this condition."  Although ordinarily 
the credibility of the evidence is presumed, see Justus, 
supra, the Court has further held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g., that which is inherently false or 
untrue) to be credible.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  The veteran's March 2005 statement flies in the 
face of all of the medical evidence of record, as well as the 
veteran's previous statements, all of which unquestionably 
stand for the proposition that the heart defect existed 
before boot camp.  

In sum, the additionally added evidence does raise a 
reasonable possibility of substantiating the claim.  
Accordingly, new and material evidence has not been submitted 
to reopen the claim of entitlement to service connection for 
congenital atrial septal defect.  

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claim 
should he desire to do so in the future.  
See Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence which indicates that his 
congenital atrial septal defect is related to his military 
service.   As a practical matter this would involve the 
submission of competent medical evidence indicating that the 
veteran's congenital disability was aggravated during or due 
to his military service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].




ORDER


New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
congenital atrial septal defect is not reopened. The benefit 
sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


